UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-5397



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

JULIO KEITH, a/k/a Poppy,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Fayetteville. Malcolm J. Howard,
District Judge. (CR-94-57-3-H)


Submitted:   December 14, 1995            Decided:   January 5, 1996


Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


William L. Davis, III, Lumberton, North Carolina, for Appellant.
Janice McKenzie Cole, United States Attorney, Jane H. Jolly,
Assistant United States Attorney, Ted F. Mitchell, Third Year Law
Student, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Julio Keith seeks to appeal the 132-month sentence he received

after his guilty plea to one count of distributing crack cocaine,

21 U.S.C.A. § 841 (West 1981 & Supp. 1995). Because Keith waived

his right to appeal a sentence within the guideline range estab-

lished at the sentencing hearing, we dismiss the appeal.
     Keith's plea agreement contained a provision by which he

agreed:

     To waive knowingly and expressly all rights, conferred by
     18 U.S.C. § 3742, to appeal whatever sentence is imposed,
     including any issues that relate to the establishment of
     the Guideline range, reserving only the right to appeal
     from an upward departure from the Guideline range that is
     established at sentencing.

     This provision was brought to Keith's attention during the

Fed. R. Crim. P. 11 colloquy before he entered his guilty plea.

Keith does not address the waiver in his brief; however, the record

discloses that the waiver was knowing and voluntary. We have
previously held that a knowing and voluntary waiver of appellate

rights is valid and enforceable. United States v. Marin, 961 F.2d
493, 496 (4th Cir. 1992); United States v. Wessells, 936 F.2d 165,

167 (4th Cir. 1991).
     We therefore dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         DISMISSED


                                2